            Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 1 of 18




1
     ALDEN F. ABBOTT
2    General Counsel

3    SARAH SCHROEDER, Cal. Bar No. 221528
     ROBERTA TONELLI, Cal. Bar No. 278738
4
     EVAN ROSE, Cal. Bar No. 253478
5    Federal Trade Commission
     901 Market Street, Suite 570
6    San Francisco, CA 94103
     sschroeder@ftc.gov, rtonelli@ftc.gov, erose@ftc.gov
7
     Tel: (415) 848-5100; Fax: (415) 848-5184
8
9                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                     OAKLAND DIVISION
11
12   FEDERAL TRADE COMMISSION,
13
                            Plaintiff,                     Case No. 18-cv-00806-SBA
14
                      vs.
15                                                         STIPULATED ORDER FOR
     AMERICAN FINANCIAL BENEFITS                           PERMANENT INJUNCTION AND
16
     CENTER, a corporation, also d/b/a AFB and AF          MONETARY JUDGMENT
17   STUDENT SERVICES;

18   AMERITECH FINANCIAL, a corporation;
19
     FINANCIAL EDUCATION BENEFITS CENTER,
20   a corporation; and

21   BRANDON DEMOND FRERE, individually and as
     an officer of AMERICAN FINANCIAL BENEFITS
22
     CENTER, AMERITECH FINANCIAL, and
23   FINANCIAL EDUCATION BENEFITS CENTER,

24                          Defendants.
25
26
27
28


     Case No. 18-cv-00806-SBA                                               Stipulated Final Order
              Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 2 of 18




1            Plaintiff, the Federal Trade Commission (“Commission” or “FTC”), filed its Complaint
2    for Permanent Injunction and Other Equitable Relief (“Complaint”), pursuant to Sections 13(b)
3    of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 53(b), and the Telemarketing
4    and Consumer Fraud and Abuse Prevention Act (“Telemarketing Act”), 15 U.S.C. §§ 6101-
5    6108. The Commission and Defendants American Financial Benefits Center, Ameritech

6    Financial, Financial Education Benefits Center, and Brandon Demond Frere (“Defendants”)

7    stipulate to the entry of this Stipulated Order for Permanent Injunction and Monetary Judgment

8    (“Order”) to resolve all matters in dispute in this action between them.

9            THEREFORE, IT IS ORDERED as follows:

10                                               FINDINGS

11   1.      This Court has jurisdiction over this matter.

12   2.      The Complaint charges that Defendants participated in deceptive acts or practices in

13   violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and the Telemarketing Sales Rule,

14   16 C.F.R. § 310, in connection with the advertising, marketing, promotion, offering for sale, or

15   sale of debt relief services.

16   3.      Defendants neither admit nor deny any of the allegations in the Complaint, except as

17   specifically stated in this Order. Only for purposes of this action, Defendants admit the facts

18   necessary to establish jurisdiction.

19   4.      Defendants waive any claim that they may have under the Equal Access to Justice Act,

20   28 U.S.C. § 2412, concerning the prosecution of this action through the date of this Order, and

21   agree to bear their own costs and attorney fees.

22   5.      Defendants and the Commission waive all rights to appeal or otherwise challenge or

23   contest the validity of this Order.

24                                            DEFINITIONS

25           For the purpose of this Order, the following definitions apply:

26   A.      “Assisting Others” includes:

27           1.      performing customer service functions, including receiving or responding to

28           consumer complaints;



     Case No. 18-cv-00806-SBA                    Page 2 of 18                    Stipulated Final Order
             Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 3 of 18




1           2.      formulating or providing, or arranging for the formulation or provision of, any
2           advertising or marketing material, including any telephone sales script, direct mail
3           solicitation, or the design, text, or use of images of any Internet website, email, or other
4           electronic communication;
5           3.      formulating or providing, or arranging for the formulation or provision of, any
6           marketing support material or service, including web or Internet Protocol addresses or
7           domain name registration for any Internet websites, affiliate marketing services, or media
8           placement services;
9           4.      providing names of, or assisting in the generation of, potential customers;
10          5.      performing marketing, billing, or payment services of any kind; or
11          6.      acting or serving as an owner, officer, director, manager, or principal of any
12                  entity.
13   B.     “Defendants” means all of the Corporate Defendants and the Individual Defendant,
14   individually, collectively, or in any combination.
15          1.      “Corporate Defendants” means American Financial Benefits Center, also d/b/a
16          AFB and AF Student Services, Ameritech Financial, and Financial Education Benefits
17          Center, and their successors and assigns.
18          2.      “Individual Defendant” means Brandon Demond Frere.
19   C.     “Financial Product or Service” means any product, service, plan, or program
20   represented, expressly or by implication, to:
21          1.      provide any consumer, arrange for any consumer to receive, or assist any
22          consumer in receiving, a loan or other extension of credit;
23          2.      provide any consumer, arrange for any consumer to receive, or assist any
24          consumer in receiving, credit, debit, or stored value cards;
25          3.      improve, repair, or arrange to improve or repair, any consumer’s credit record,
26          credit history, or credit rating; or
27          4.      provide advice or assistance to improve any consumer’s credit record, credit
28          history, or credit rating.


     Case No. 18-cv-00806-SBA                      Page 3 of 18                    Stipulated Final Order
             Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 4 of 18




1    D.     “Person” means any individual, group, unincorporated association, limited or general
2    partnership, corporation, or other business entity.
3    E.     “Receiver” means Thomas McNamara.
4    F.     “Receivership Defendants” means American Financial Benefits Center, Ameritech
5    Financial, and Financial Education Benefits Center.
6    G.     “Secured or Unsecured Debt Relief Product or Service” means:
7           1.      With respect to any mortgage, loan, debt, or obligation between a Person and one
8           or more secured or unsecured creditors or debt collectors, any product, service, plan, or
9           program represented, expressly or by implication, to:
10                  a.      stop, prevent, or postpone any mortgage or deed of foreclosure sale for a
11                  Person’s dwelling, any other sale of collateral, any repossession of a Person’s
12                  dwelling or other collateral, or otherwise save a Person’s dwelling or other
13                  collateral from foreclosure or repossession;
14                  b.      negotiate, obtain, or arrange a modification, or renegotiate, settle, or in any
15                  way alter any terms of the mortgage, loan, debt, or obligation, including a
16                  reduction in the amount of interest, principal balance, monthly payments, or fees
17                  owed by a Person to a secured or unsecured creditor or debt collector;
18                  c.      obtain any forbearance or modification in the timing of payments from
19                  any secured or unsecured holder or servicer of any mortgage, loan, debt, or
20                  obligation;
21                  d.      negotiate, obtain, or arrange any extension of the period of time within
22                  which a Person may (i) cure his or her default on the mortgage, loan, debt, or
23                  obligation, (ii) reinstate his or her mortgage, loan, debt, or obligation, (iii) redeem
24                  a dwelling or other collateral, or (iv) exercise any right to reinstate the mortgage,
25                  loan, debt, or obligation or redeem a dwelling or other collateral;
26                  e.      obtain any waiver of an acceleration clause or balloon payment contained
27                  in any promissory note or contract secured by any dwelling or other collateral; or
28                  f.      negotiate, obtain, or arrange (i) a short sale of a dwelling or other


     Case No. 18-cv-00806-SBA                    Page 4 of 18                      Stipulated Final Order
             Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 5 of 18




1                   collateral, (ii) a deed-in-lieu of foreclosure, or (iii) any other disposition of a
2                   mortgage, loan, debt, or obligation other than a sale to a third party that is not the
3                   secured or unsecured loan holder.
4                   The foregoing shall include any manner of claimed assistance, including auditing
5           or examining a Person’s application for the mortgage, loan, debt, or obligation.
6           2.      With respect to any loan, debt, or obligation between a Person and one or more
7           unsecured creditors or debt collectors, any product, service, plan, or program represented,
8           expressly or by implication, to:
9                   a.      repay one or more unsecured loans, debts, or obligations; or
10                  b.      combine unsecured loans, debts, or obligations into one or more new
11                  loans, debts, or obligations.
12   H.     “Telemarketing” means any plan, program, or campaign which is conducted to induce
13   the purchase of goods or services by use of one or more telephones, and which involves a
14   telephone call, whether or not covered by the Telemarketing Sales Rule.
15                                                     I.
16                       BAN ON SECURED AND UNSECURED DEBT RELIEF
17                                    PRODUCTS AND SERVICES
18          IT IS ORDERED that Defendants are permanently restrained and enjoined from
19   advertising, marketing, distributing, promoting, offering for sale, or selling, or Assisting Others
20   in the advertising, marketing, promoting, offering for sale, or selling, of any Secured or
21   Unsecured Debt Relief Product or Service.
22                                                     II.
23          PROHIBITION AGAINST UNLAWFUL TELEMARKETING PRACTICES
24          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,
25   and attorneys, and all other persons in active concert or participation with any of them, who
26   receive actual notice of this Order, whether acting directly or indirectly, in connection with the
27   Telemarketing, are permanently restrained and enjoined from:

28          A.      Making a false or misleading statement to induce any person to pay for goods or


     Case No. 18-cv-00806-SBA                    Page 5 of 18                        Stipulated Final Order
             Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 6 of 18




1    services; or
2           B.      Violating the Telemarketing Sales Rule, 16 C.F.R. Part 310, attached as
3    Attachment A.
4                                                      III.
5                PROHIBITION AGAINST MISREPRESENTATIONS RELATING TO

6                             FINANCIAL PRODUCTS AND SERVICES

7           IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

8    and attorneys, and all other Persons in active concert or participation with any of them, who

9    receive actual notice of this Order, whether acting directly or indirectly, in connection with the

10   advertising, marketing, promoting, offering for sale, or selling of any Financial Product or

11   Service, are permanently restrained and enjoined from misrepresenting, or Assisting Others in

12   misrepresenting, expressly or by implication:

13          A.      the terms or rates that are available for any loan or other extension of credit,

14   including:

15          1.      closing costs or other fees;

16          2.      the payment schedule, monthly payment amount(s), any balloon payment, or

17          other payment terms;

18          3.      the interest rate(s), annual percentage rate(s), or finance charge(s), or whether

19          they are fixed or adjustable;

20          4.      the loan amount, credit amount, draw amount, or outstanding balance; the loan

21          term, draw period, or maturity; or any other term of credit;

22          5.      the amount of cash to be disbursed to the borrower out of the proceeds, or the

23          amount of cash to be disbursed on behalf of the borrower to any third parties;

24          6.      whether any specified minimum payment amount covers both interest and
            principal, or whether the credit has or can result in negative amortization; or
25
            7.      that the credit does not have a prepayment penalty or whether subsequent
26
            refinancing may trigger a prepayment penalty and/or other fees; or
27
28          B.      the ability to improve or otherwise affect a consumer’s credit record, credit



     Case No. 18-cv-00806-SBA                      Page 6 of 18                    Stipulated Final Order
             Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 7 of 18




1    history, credit rating, or ability to obtain credit, including that a consumer’s credit record, credit
2    history, credit rating, or ability to obtain credit can be improved by permanently removing
3    current, accurate negative information from the consumer’s credit record or history; or
4           C.      that a consumer will receive legal representation; or
5           D.      any other fact material to consumers concerning any Financial Product or Service,
6    such as: the total costs; any material restrictions, limitations, or conditions; or any material
7    aspect of its performance, efficacy, nature, or central characteristics.
8                                                      IV.
9                PROHIBITION AGAINST MISREPRESENTATIONS RELATING TO
10                                    ANY PRODUCT OR SERVICE
11          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,
12   and attorneys, and all other Persons in active concert or participation with any of them, who
13   receive actual notice of this Order, whether acting directly or indirectly, in connection with the
14   advertising, marketing, promoting, offering for sale, or selling of any product, service, plan, or
15   program, are permanently restrained and enjoined from misrepresenting, or Assisting Others in
16   misrepresenting, expressly or by implication:
17          A.      that any product, service, plan, or program is related to a consumer’s loan;
18          B.      the benefit or duration of any product, service, plan, or program;
19          C.      the name of the Person selling, offering, or providing any product, service, plan,
20   or program to any consumer;

21          D.      any material aspect of the nature or terms of any refund, cancellation, exchange,

22   or repurchase policy, including the likelihood of a consumer obtaining a full or partial refund, or

23   the circumstances in which a full or partial refund will be granted to the consumer;

24          E.      that any Person is affiliated with, endorsed, approved by, accredited by, or

25   otherwise connected to any other Person; government entity; public, non-profit, or other non-

26   commercial program; or any other program;

27          F.      the nature, expertise, position, or job title of any Person who provides any

28   product, service, plan, or program; or



     Case No. 18-cv-00806-SBA                     Page 7 of 18                       Stipulated Final Order
             Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 8 of 18




1            G.      any other fact material to consumers concerning any product or service, such as:
2    the total costs; any material restrictions, limitations, or conditions; or any material aspect of its
3    performance, efficacy, nature, or central characteristics.
4                                                      V.
5                     PROHIBITION AGAINST UNSUBSTANTIATED CLAIMS

6            IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

7    and attorneys, and all other Persons in active concert or participation with any of them, who

8    receive actual notice of this Order, whether acting directly or indirectly, in connection with the

9    sale of any Financial Product or Service, are permanently restrained and enjoined from making

10   any representation or Assisting Others in making any representation, expressly or by implication,

11   about the benefits, performance, or efficacy of any Financial Product or Service, unless the

12   representation is non-misleading, and, at the time such representation is made, Defendants

13   possess and rely upon competent and reliable evidence that is sufficient in quality and quantity

14   based on standards generally accepted in the relevant fields, when considered in light of the

15   entire body of relevant and reliable evidence, to substantiate that the representation is true.

16                                                     VI.

17                   PROHIBITION AGAINST COLLECTING ON ACCOUNTS

18           IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

19   and attorneys, and all other Persons in active concert or participation with any of them, who

20   receive actual notice of this Order, whether acting directly or indirectly, are permanently

21   restrained and enjoined from attempting to collect, collecting, or assigning any right to collect

22   payment from any consumer for any product, service, plan, or program sold by any Corporate

23   Defendant prior to the date of entry of this Order.

24                                                    VII.

25                    MONETARY JUDGMENT AND PARTIAL SUSPENSION

26           IT IS FURTHER ORDERED that:

27           A.      Judgment in the amount of Sixty-Two Million Dollars ($62,000,000) is entered in

28   favor of the Commission against Defendants, jointly and severally, as equitable monetary relief.



     Case No. 18-cv-00806-SBA                     Page 8 of 18                       Stipulated Final Order
             Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 9 of 18




1           B.       The Individual Defendant shall comply with the payment requirements set forth in
2    his Plea Agreement filed in United States v. Brandon Frere, No. CR 19-00493 SI (N.D. Cal.
3    December 20, 2019) (“Plea Agreement”), which includes the forfeiture of assets valued at
4    approximately Eight Million, Six Hundred Seventy Seven Thousand, Seven Hundred Ninety
5    Three Dollars ($8,677,793).

6           C.       The Individual Defendant is ordered to pay to the Commission his tax refunds

7    from the Internal Revenue Service (“IRS”) and California Franchise Tax Board (“FTB”) related

8    to his tax overpayments made on or around December 3, 2018 (approximately $324,749 to

9    $363,122 depending on the FTB’s calculation). Such payment must be made within 30 days of

10   the Individual Defendant’s receipt of the tax refunds in accordance with instructions provided by

11   a representative of the Commission. The Individual Defendant or his designated representative

12   must send written notices to the IRS and FTB within 30 days of entry of this Order informing

13   them of this Order and requesting immediate payment of the tax refunds.

14               Provided, however, that the Individual Defendant does not need to pay the tax refunds

15   to the Commission if he pays them to the Department of Justice as part of his Plea Agreement.

16          D.       Defendants waive and release any rights and claims to funds of the Corporate

17   Defendants remaining after payment of the fees authorized by the Court to the Receiver.

18   Payment of such funds to the FTC, if any, shall be made by the holder of the funds by electronic

19   fund transfer in accordance with instructions provided to the holder of the funds by a

20   representative of the Commission.

21          E.       Defendants waive and release any rights and claims to all assets transferred

22   pursuant to this Order and the Plea Agreement and may not seek the return of any assets. Upon

23   transfer of assets pursuant to this Order and the Plea Agreement, the remainder of the judgment

24   is suspended, subject to the Subsections below.
            F.       The Commission’s agreement to the suspension of part of the judgment is
25
     expressly premised upon the truthfulness, accuracy, and completeness of the Individual
26
     Defendant’s sworn financial statement and related documents (collectively, “financial
27
     representations”) submitted to the Commission, namely:
28


     Case No. 18-cv-00806-SBA                    Page 9 of 18                    Stipulated Final Order
             Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 10 of 18




1           1.      Financial Statement of Individual Defendant Brandon Frere, signed on July 22,
2           2020;
3           2.      Financial documents from Frere’s counsel, submitted on July 22, 2020; and
4           3.      Statement of Brandon Frere regarding cooperation with the Receiver and turn-
5           over of the Corporate Defendants’ assets, signed on March 10, 2020.

6           G.      The suspension of the judgment will be lifted as to any Defendant if, upon motion
7    by the Commission, the Court finds that the Defendant failed to disclose any material asset to the
8    Commission or the Receiver, materially misstated the value of any asset, or made any other
9    material misstatement or omission in the financial representations identified above.
10          H.      If the suspension of the judgment is lifted, the judgment becomes immediately
11   due as to that Defendant in the amount specified in Subsection A above (which the parties
12   stipulate only for purposes of this Section represents the consumer injury caused by Defendants),
13   less any payment previously made pursuant to this Section, plus interest computed from the date
14   of entry of this Order.
15                                                  VIII.
16                             ADDITIONAL MONETARY PROVISIONS
17          IT IS FURTHER ORDERED that:
18          A.      Defendants relinquish dominion and all legal and equitable right, title, and interest
19   in all assets transferred pursuant to this Order and may not seek the return of any assets.
20          B.      The facts alleged in the Complaint will be taken as true, without further proof, in
21   any subsequent civil litigation by or on behalf of the Commission, including in a proceeding to
22   enforce its rights to any payment or monetary judgment pursuant to this Order, such as a
23   nondischargeability complaint in any bankruptcy case.
24          C.      The facts alleged in the Complaint establish all elements necessary to sustain an
25   action by the Commission pursuant to Section 523(a)(2)(A) of the Bankruptcy Code, 11 U.S.C.
26   § 523(a)(2)(A), and this Order will have collateral estoppel effect for such purposes.
27          D.      Defendants acknowledge that their Taxpayer Identification Numbers and Social
28   Security number, which Defendants previously submitted to the Commission, may be used for


     Case No. 18-cv-00806-SBA                   Page 10 of 18                     Stipulated Final Order
            Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 11 of 18




1    collecting and reporting on any delinquent amount arising out of this Order, in accordance with
2    31 U.S.C. § 7701.
3           E.      All money paid to the Commission pursuant to this Order may be deposited into a
4    fund administered by the Commission or its designee to be used for equitable relief, including
5    consumer redress and any attendant expenses for the administration of any redress fund. If a
6    representative of the Commission decides that direct redress to consumers is wholly or partially
7    impracticable or money remains after redress is completed, the Commission may apply any
8    remaining money for such other equitable relief (including consumer information remedies) as it
9    determines to be reasonably related to Defendants’ practices alleged in the Complaint. Any
10   money not used for such equitable relief is to be deposited to the U.S. Treasury as disgorgement.
11   Defendants have no right to challenge any actions the Commission or its representatives may
12   take pursuant to this Subsection.
13                                                   IX.

14                                   CUSTOMER INFORMATION
            IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,
15
     attorneys, and all other Persons in active concert or participation with any of them, who receive
16
     actual notice of this Order, are permanently restrained and enjoined from directly or indirectly:
17
            A.      Failing to provide sufficient customer information to enable the Commission to
18
     efficiently administer consumer redress. Defendants represent that they have provided this
19
     redress information to the Receiver. If a representative of the Commission requests in writing
20
     any information related to redress, Defendants must provide it, in the form prescribed by the
21
     Commission, within 14 days.
22
            B.      Disclosing, using, or benefitting from customer information, including the name,
23
     address, telephone number, email address, Social Security number, Federal Student Aid (“FSA”)
24
     ID, other identifying information, or any data that enables access to a customer’s account
25
     (including a student loan account, credit card, bank account, or other financial account), that any
26
     Defendant obtained prior to entry of this Order in connection with the sale of any service; and
27
28


     Case No. 18-cv-00806-SBA                  Page 11 of 18                      Stipulated Final Order
            Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 12 of 18




1           C.      Failing to destroy such customer information in all forms in their possession,
2    custody, or control within 30 days after receipt of written direction to do so from a representative
3    of the Commission.
4           Provided, however, that customer information need not be disposed of, and may be
5    disclosed, to the extent requested by a government agency or required by law, regulation, or
6    court order.
7                                                     X.
8                                 COOPERATION WITH RECEIVER
9           IT IS FURTHER ORDERED that Defendants shall not interfere with the Receiver’s
10   performance of his duties and shall cooperate fully with the Receiver to complete his duties,
11   including, but not limited to, cooperation as to the Receiver’s pursuit of any claims against other
12   Persons or entities and the Receiver’s pursuit of any funds or assets of a Receivership Defendant.
13   Defendants shall execute any documents requested by the Receiver necessary to transfer assets
14   or ownership interests to the Receiver. If it becomes necessary to execute additional documents
15   to transfer or liquidate assets of a Receivership Defendant or any other assets that are
16   surrendered under this Order or to wind up the Receivership Defendants, Defendants must
17   execute all documents requested by the Receiver within 5 days of receipt from the Receiver.
18                                                   XI.
19                        RECEIVERSHIP WRAP-UP AND TERMINATION
20          IT IS FURTHER ORDERED that the Receiver shall endeavor to complete all duties of
21   the Receiver and file a Final Report and Final Fee Application within 180 days after entry of this
22   Order, but any party or the Receiver may request an extension of the Receiver’s term for good
23   cause. Upon the ruling of the Court on all pending motions by the Receiver for the approval of
24   fees and expenses of the Receiver and his professionals, the Receiver may withdraw all approved
25   amounts for receivership expenses from the receivership account and transfer the balance to the
26   account of the Commission.
27
28


     Case No. 18-cv-00806-SBA                   Page 12 of 18                     Stipulated Final Order
              Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 13 of 18




1                                                    XII.
2                                   ORDER ACKNOWLEDGMENTS
3             IT IS FURTHER ORDERED that Defendants obtain acknowledgments of receipt of this
4    Order:
5             A.     Each Defendant, within 7 days of entry of this Order, must submit to the
6    Commission an acknowledgment of receipt of this Order sworn under penalty of perjury.
7             B.     For 5 years after entry of this Order, Individual Defendant for any business that
8    such Defendant, individually or collectively with any other Defendants, is the majority owner or
9    controls directly or indirectly, and each Corporate Defendant, must deliver a copy of this Order
10   to: (1) all principals, officers, directors, and LLC managers and members; (2) all employees
11   having managerial responsibilities for conduct related to the subject matter of the Order and all
12   agents and representatives who participate in conduct related to the subject matter of the Order;
13   and (3) any business entity resulting from any change in structure as set forth in the Section titled
14   Compliance Reporting. Delivery must occur within 7 days of entry of this Order for current
15   personnel. For all others, delivery must occur before they assume their responsibilities.
16            C.     From each individual or entity to which a Defendant delivered a copy of this
17   Order, that Defendant must obtain, within 30 days, a signed and dated acknowledgment of
18   receipt of this Order.
19                                                  XIII.
20                                    COMPLIANCE REPORTING
21            IT IS FURTHER ORDERED that Defendants make timely submissions to the
22   Commission:
23            A.     One year after entry of this Order, each Defendant must submit a compliance
24   report, sworn under penalty of perjury:
25            1.     Each Defendant must: (a) identify the primary physical, postal, and email address
26            and telephone number, as designated points of contact, which representatives of the
27            Commission may use to communicate with Defendant; (b) identify all of that Defendant’s
28            businesses by all of their names, telephone numbers, and physical, postal, email, and


     Case No. 18-cv-00806-SBA                   Page 13 of 18                      Stipulated Final Order
            Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 14 of 18




1           Internet addresses; (c) describe the activities of each business, including the goods and
2           services offered, the means of advertising, marketing, and sales, and the involvement of
3           any other Defendant (which Individual Defendant must describe if he knows or should
4           know due to his own involvement); (d) describe in detail whether and how that Defendant
5           is in compliance with each Section of this Order; and (e) provide a copy of each Order
6           Acknowledgment obtained pursuant to this Order, unless previously submitted to the
7           Commission.
8           2.      Additionally, Individual Defendant must: (a) identify all telephone numbers and
9           all physical, postal, email, and Internet addresses, including all residences; (b) identify all
10          business activities, including any business for which such Defendant performs services
11          whether as an employee or otherwise and any entity in which such Defendant has any
12          ownership interest; and (c) describe in detail such Defendant’s involvement in each such
13          business, including title, role, responsibilities, participation, authority, control, and any
14          ownership.
15          B.      For 20 years after entry of this Order, each Defendant must submit a compliance
16   notice, sworn under penalty of perjury, within 14 days of any change in the following:
17          1.      Each Defendant must report any change in: (a) any designated point of contact;
18          or (b) the structure of any Corporate Defendant or any entity that Defendant has any
19          ownership interest in or controls directly or indirectly that may affect compliance
20          obligations arising under this Order, including: creation, merger, sale, or dissolution of
21          the entity or any subsidiary, parent, or affiliate that engages in any acts or practices
22          subject to this Order.
23          2.      Additionally, Individual Defendant must report any change in: (a) name,
24          including aliases or fictitious name, or residence address; or (b) title or role in any
25          business activity, including any business for which such Defendant performs services
26          whether as an employee or otherwise and any entity in which such Defendant has any
27          ownership interest, and identify the name, physical address, and any Internet address of
28          the business or entity.


     Case No. 18-cv-00806-SBA                   Page 14 of 18                       Stipulated Final Order
             Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 15 of 18




1            C.      Each Defendant must submit to the Commission notice of the filing of any
2    bankruptcy petition, insolvency proceeding, or similar proceeding by or against such Defendant
3    within 14 days of its filing.
4            D.      Any submission to the Commission required by this Order to be sworn under
5    penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as by
6    concluding: “I declare under penalty of perjury under the laws of the United States of America
7    that the foregoing is true and correct. Executed on: _____” and supplying the date, signatory’s
8    full name, title (if applicable), and signature.
9            E.      Unless otherwise directed by a Commission representative in writing, all
10   submissions to the Commission pursuant to this Order must be emailed to DEbrief@ftc.gov or
11   sent by overnight courier (not the U.S. Postal Service) to: Associate Director for Enforcement,
12   Bureau of Consumer Protection, Federal Trade Commission, 600 Pennsylvania Avenue NW,
13   Washington, DC 20580. The subject line must begin: FTC v. American Financial Benefits
14   Center, Matter No. X180020.
15                                                      XIV.
16                                           RECORDKEEPING
17           IT IS FURTHER ORDERED that Defendants must create certain records for 20 years
18   after entry of the Order, and retain each such record for 5 years. Specifically, Corporate
19   Defendants and Individual Defendant for any business that such Defendant, individually or
20   collectively with any other Defendants, is a majority owner or controls directly or indirectly,
21   must create and retain the following records:
22           A.      accounting records showing the revenues from all goods or services sold;
23           B.      personnel records showing, for each Person providing services, whether as an
24   employee or otherwise, that Person’s: name; addresses; telephone numbers; job title or position;
25   dates of service; and (if applicable) the reason for termination;
26           C.      records of all consumer complaints and refund requests, whether received directly
27   or indirectly, such as through a third party, and any response;
28


     Case No. 18-cv-00806-SBA                    Page 15 of 18                    Stipulated Final Order
            Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 16 of 18




1           D.      all records necessary to demonstrate full compliance with each provision of this
2    Order, including all submissions to the Commission; and
3           E.      a copy of each unique advertisement or other marketing material.
4                                                    XV.
5                                    COMPLIANCE MONITORING
6           IT IS FURTHER ORDERED that, for the purpose of monitoring Defendants’ compliance
7    with this Order, including the financial representations upon which part of the judgment was
8    suspended and any failure to transfer any assets as required by this Order:
9           A.      Within 14 days of receipt of a written request from a representative of the
10   Commission, each Defendant must: submit additional compliance reports or other requested
11   information, which must be sworn under penalty of perjury; appear for depositions; and produce
12   documents for inspection and copying. The Commission is also authorized to obtain discovery,
13   without further leave of court, using any of the procedures prescribed by Federal Rules of Civil
14   Procedure 29, 30 (including telephonic depositions), 31, 33, 34, 36, 45, and 69.
15          B.      For matters concerning this Order, the Commission is authorized to communicate
16   directly with each Defendant. Defendant must permit representatives of the Commission to
17   interview any employee or other Person affiliated with any Defendant who has agreed to such an
18   interview. The Person interviewed may have counsel present.
19          C.      The Commission may use all other lawful means, including posing, through its
20   representatives as consumers, suppliers, or other individuals or entities, to Defendants or any
21   individual or entity affiliated with Defendants, without the necessity of identification or prior
22   notice. Nothing in this Order limits the Commission’s lawful use of compulsory process,
23   pursuant to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.
24          D.      Upon written request from a representative of the Commission, any consumer
25   reporting agency must furnish consumer reports concerning Individual Defendant, pursuant to
26   Section 604(1) of the Fair Credit Reporting Act, 15 U.S.C. § 1681b(a)(1).
27
28


     Case No. 18-cv-00806-SBA                   Page 16 of 18                      Stipulated Final Order
Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 17 of 18




                                    October 12
           Case 4:18-cv-00806-SBA Document 243 Filed 10/29/20 Page 18 of 18




1
     APPROVED AS TO FORM:
2
3
4
     ___________________________             July 23
                                     Date:_______________, 2020
     NICOLE HEALY
5    Ropers Majeski, PC
     1001 Marshall Street, Suite 500
6    Redwood City, CA 94063
     Telephone: (650) 364-8200
7
     Fax: (650) 780-1701
8    Email: nicole.healy@ropers.com
     Attorneys for Defendants
9    AMERICAN FINANCIAL BENEFITS CENTER, AMERITECH FINANCIAL, FINANCIAL
     EDUCATION BENEFITS CENTER, AND BRANDON DEMOND FRERE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Case No. 18-cv-00806-SBA        Page 18 of 18             Stipulated Final Order
